MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Jun 22 2020, 10:36 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
C. Matthew Zentz                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Monika Prekpa Talbot
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of L.D., E.Z,                            June 22, 2020
and C.Z. (Minor Children) and                             Court of Appeals Case No.
                                                          20A-JC-9
B.Z. (Father),
                                                          Appeal from the Marion Superior
Appellant-Respondent,                                     Court
        v.                                                The Honorable Mark A. Jones,
                                                          Judge
Indiana Department of Child                               The Honorable Rosanne Ang,
Services,1                                                Magistrate

Appellee-Petitioner.                                      Trial Court Cause Nos.
                                                          49D15-1905-JC-1237




1
 DeDe K. Connor filed an appearance on behalf of Appellee-Guardian ad Litem, Child Advocates, Inc., but
did not file a brief on appeal.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020                            Page 1 of 17
                                                                49D15-1905-JC-1238
                                                                49D15-1905-JC-1239



      Mathias, Judge.


[1]   B.Z. (“Father”) appeals the Marion Superior Court’s order adjudicating his

      three minor children as Children In Need of Services (“CHINS”). B.Z. raises

      three arguments:


        I. Whether the trial court abused its discretion when it admitted into
           evidence L.D.’s statements to the family case manager (“FCM”);

       II. Whether clear and convincing evidence supports the trial court’s findings;
           and,

      III. Whether the Department of Child Services (“DCS”) proved by a
           preponderance of the evidence that the children are CHINS.

[2]   We affirm.


                                  Facts and Procedural History
[3]   In May 2019, law enforcement officers responded to a report of domestic

      violence at Father’s home. Father fled the home before officers arrived. K.Z.

      (“Mother”) was present with her three children, five-year-old L.D., four-year-

      old E.Z., and two-year-old C.Z. Father is L.D.’s stepfather and E.Z. and C.Z.’s

      biological father. L.D. told the officers that he saw Father choke Mother and

      put a knife to her throat.




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020     Page 2 of 17
[4]   A DCS family case manager interviewed L.D. on May 10, 2019. L.D. stated

      that he did not feel safe in his home because Father is mean. He reported that

      Father is violent and “smacks” his siblings. Appellant’s App. p. 21. The family

      case manager also spoke to E.Z. who told her that “Daddy smacks Mommy”

      and “Daddy is angry to Mommy.” Id. E.Z. also stated that “daddy is a

      dragon.” Id. The family case manager observed that two-year-old C.Z. was dirty

      and smelled of marijuana.


[5]   Mother told the family case manager that Father is violent and held a knife to

      his own throat. She stated that Father struggles with bipolar disorder. Father

      admitted that he “has tried to slice his own neck open in front of the children.”
Id. He also admitted to using cocaine and marijuana. Both parents refused to do

      an instant drug screen.


[6]   Both parents had prior unsubstantiated DCS history concerning a domestic

      violence allegation in June 2018. And Father had a prior substantiated DCS

      history for physical abuse against E.Z. Father slapped E.Z. when she woke

      Father up resulting in bruising to E.Z.’s face.


[7]   As a result of DCS’s investigation, the children were removed from Mother’s

      and Father’s care. On May 13, 2019, DCS filed a petition alleging that the

      children were CHINS as defined in Indiana Code section 31-34-1-1. DCS

      alleged that parents had not provided the children “with a safe, stable, and

      appropriate living environment free from substance abuse and domestic

      violence.” Id. at 33.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 3 of 17
[8]    The initial hearing was held on May 14, 2019. Father appeared in person and

       by counsel. Mother appeared in person and requested appointed counsel. Both

       parents denied the allegations in the CHINS petition. The trial court ordered

       the continued removal of the children from parents’ home and ordered

       supervised parenting time. The children were placed in relative care on or about

       June 6, 2019.


[9]    On August 1, 2019, Mother admitted that the children were CHINS and

       waived her right to a fact-finding hearing.2 Father continued to contest DCS’s

       allegations. Father also argued that DCS obtained L.D.’s statement without

       parental permission, violating his Fourth Amendment rights. On August 8 and

       September 5, 2019, the trial court held child hearsay and fact-finding hearings.


[10]   At the August 8 hearing, L.D. testified that he saw Father and Mother fight a

       “couple times.” Tr. p. 55. He said he did not see Father hit Mother and was not

       afraid of his parents. Id. at 55–56. Father stated that he suffers from depression

       and he was planning to go to a doctor soon to get medication for his depression

       and anxiety. Id. at 59. Father admitted to using marijuana but stated he did so

       while he lived in Michigan and a doctor prescribed it for him. Id. at 59, 63.

       Father was not employed on the date of the hearing and had lost his home.

       Father planned to move into his mother’s home.




       2
        Mother actively participated in services provided by DCS. On October 7, 2019, the trial court issued an
       order allowing Mother unsupervised visitation and a temporary trial visit with the children.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020                      Page 4 of 17
[11]   The family case manager testified that Mother reported several incidents of

       domestic violence between herself and Father. Id. at 73. Father also admitted to

       the family case manager that he held a knife to his throat while the children

       were in the home. Father told the case manager that he used cocaine and

       marijuana. When the case manager interviewed Father, his behavior was

       erratic, and he was screaming for his mother. Id. at 75.


[12]   DCS made referrals for Father for supervised visitation, a domestic violence

       and substance abuse assessment, home-based case management and individual

       therapy. Prior to the August 8 hearing, Father had not participated in therapy.

       DCS did not believe that he was able to take care of the children on his own

       without his mother’s assistance. Id. at 95. The family manager expressed the

       following concerns about Father’s ability to care for the children:


               The kids don’t have a home that’s able to be maintained by either
               mother or father. I don’t feel like his mental health issues have
               been addressed through therapy as well as case management has
               not progressed. I haven’t seen accomplishments of any type of
               plan that’s been set forth between the home-based case manager
               and [Father].
Id. at 96.


[13]   The guardian ad litem (“GAL”) believed that there was an ongoing need for the

       Court’s continued involvement with the family because of Father’s mental

       health issues and domestic violence concerns that still needed to be addressed.

       Tr. pp. 116–17. The GAL also testified that L.D. told her that “he does not feel

       safe with his dad because his dad hurts his mom.” Tr. p. 123.
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 5 of 17
[14]   The home-based counselor testified that Father communicated and cooperated

       with her, and she was encouraging him to find employment. She also believed

       that Father would attend therapy on his own without court intervention. Id. at

       88. The visitation supervisor testified that she did not observe any safety

       concerns during the visits between Father and the children. Tr. p. 144. She also

       stated that she had no concerns with Father living with the children in paternal

       grandmother’s home. Tr. p. 145.


[15]   Father’s drug screens for the three weeks preceding the fact-finding hearing

       were negative. Father also filed a petition to dissolve his marriage to Mother.


[16]   On October 4, 2019, the trial court adjudicated the children as CHINS. The

       trial court entered the following findings to support its adjudication:


               6. In late-April or early-May of 2019 and while the children were
               present, [Father and Mother] were involved in an altercation
               which involved a knife.

               7. At the time of DCS’ assessment, [L.D.] indicated that [Father]
               held the knife to his mother’s throat. [Father] indicates that he
               held the kitchen knife to his own throat during this altercation.

               8. Immediately following the incident involving the knife,
               [Mother] took [L.D., E.Z., and C.Z.] to the home of a neighbor
               and contacted the police.

               9. Jessica Janke, an assessment family case manager with the
               Department of Child Services, was assigned to assess the safety
               of the . . . children due to this incident.

               10. During FCM Janke[’s] interview of [Father], she observed his
               behavior to be erratic. [Father] was screaming and yelling for his
               mother.
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 6 of 17
        11. At the time of DCS’ assessment of the April/May incident,
        [L.D.] did not feel safe in his home due to [Father]. [L.D.] felt
        that his mother was only safe when she is at work, because she is
        safe from [Father] there.

        12. [Father] has been physically abusive to [Mother] in the
        presence of the children. [Mother] told FCM Janke of several
        incidents of violence perpetrated by [Father] that were not
        reported to the police and [L.D.] has observed his mother and
        [Father] to “fight pretty much every day.” [L.D.] provided some
        detail regarding the violence and stated that [Father] will “grab
        Mom’s shirt and smack her.” [L.D.] has also indicated that he “is
        supposed to call Nana on the [tablet] so that Nana can come get
        us when mom and dad fight.”

        13. [Father] has substantiated history with the Department of
        Child Services due to smacking [E.Z.] in the face when she was
        three years of age. [Father] was criminally charged for this
        incident.

        14. [Father] struggles with depression and anxiety. When this
        action was filed, [Father] was using marijuana in an attempt to
        address his depression. [Father] also admitted to the use of
        cocaine to FCM Janke during her assessment.

        15. On August 8, 2019, [Father] testified that he would be going
        to a doctor “soon” to get medication for depression and anxiety.

        16. On September 5, 2019, [Father’s] mother testified that
        [Father] had attended five or six appointments with a
        psychologist.

        17. [Mother] and [Father] have intermittently maintained their
        relationship since this matter was filed.

        18. [The children’s] physical or mental condition is seriously
        impaired or seriously endangered as a result of the inability,
        refusal, or neglect of the child’s parent, guardian, or custodian to
        supply the child with necessary food, clothing, shelter, medical

Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 7 of 17
               care, education, or supervision. According to [L.D.], [Father]
               held a knife to [Mother’s] throat during an altercation in late-
               April or early-May. According to [Father], [Father] held a knife
               to his own throat during the altercation. The Court finds that the
               history of domestic violence in conjunction with either of these
               singular events places the children’s physical and mental
               condition in danger. As the testimony of [L.D.] and Father did
               not conflict, the Court notes that both events could have occurred
               that evening. [Father] is physically abusive to [Mother] in the
               presence of the children. [Father] has been physically abusive to
               [E.Z.] in the past. [Father and Mother] have not completely
               ceased their relationship. [L.D.] does not feel safe in his home
               due to the actions of [Father]. [Father] needs mental health
               treatment that he did not begin to receive until after the first day
               of fact-finding in this matter. The totality of circumstances
               indicates that the home environment of the [] family is one of
               violence and untreated mental health, which places the children’s
               physical and mental condition at risk.

               19. [The children] need care, treatment, or rehabilitation that
               they are not receiving and is unlikely to be provided or accepted
               without the coercive intervention of the Court. Despite [Father’s]
               struggle with depression and anxiety and his actions of self-harm,
               he did not seek treatment until four months after this matter was
               filed. The coercive intervention of the Court is necessary to
               compel [Father’s] continued compliance in treatment.


       Appealed Order pp. 1–2.


[17]   The court held a dispositional hearing and issued a parental participation order

       on October 31, 2019. Father now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 8 of 17
                                           Standard of Review
[18]   When a juvenile court makes findings in a CHINS case, our review is governed

       by Indiana Trial Rule 52, which states that “the court on appeal shall not set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A); In re T.S., 906 N.E.2d 801, 804 (Ind. 2009).

       As to the issues covered by findings, we apply a two-tiered analysis, considering

       first whether the evidence supports the findings and then whether the findings

       support the judgment. T.R. 52(A); In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).

       Findings are clearly erroneous when there are no facts or inferences drawn

       therefrom that support them. In re T.S., 906 N.E.2d at 804. A judgment is

       clearly erroneous if the findings do not support the juvenile court’s conclusions

       or the conclusions do not support the resulting judgment. Id. We do not

       reweigh the evidence or judge the credibility of witnesses but view the evidence

       and its reasonable inferences most favorably to the judgment. In re K.D., 962
N.E.2d 1249, 1253 (Ind. 2012).


                                      I. Admission of L.D.’s Statements

[19]   Father argues that the trial court violated his due process rights when it

       admitted at the fact-finding hearing statements five-year-old L.D. made to the

       family case manager. Specifically, Father claims that the “trial court’s decision

       to allow child hearsay statements [is] clearly erroneous as the child displayed no

       indication of reliability. The trial court’s decision to allow child hearsay



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020    Page 9 of 17
       statements gained by an impermissible interview is a violation of Father’s due

       Process Rights.” Appellant’s Br. at 9.


[20]   The Due Process Clause protects freedom of personal choice in family life

       matters. In re T.H., 856 N.E.2d 1247, 1250 (Ind. Ct. App. 2006); see also E.P. v.

       Marion Cty. Office of Family & Children, 653 N.E.2d 1026, 1031 (Ind. Ct. App.

       1995) (“Indeed, the courts of this state have long and consistently held that the

       right to raise one’s children is essential, basic, more precious than property

       rights, and within the protection of the Fourteenth Amendment[.]”). This

       includes a parent’s fundamental right to raise his or her child without undue

       interference by the state. In re T.H., 856 N.E.2d at 1250. The right is not

       unlimited, however, and the State has the authority under its parens patriae

       power to intervene when parents neglect, abuse, or abandon their children. Id.


[21]   In this case, the family case manager interviewed L.D. concerning the domestic

       violence occurring between L.D.’s parents in their home. The interview was

       authorized under Indiana Code section 31-33-8-7(b)(2). There is nothing in the

       record to suggest that Mother or Father objected to the family case manager’s

       interview with L.D. or attempted to withhold consent to interview the child.

       Moreover, after reviewing the record, it is reasonable to infer that Mother

       allowed the family case manager to interview L.D.


[22]   At the child hearsay hearing, Father argued that DCS did not request

       permission to interview L.D., violating his due process and Fourth Amendment

       rights. DCS argued that parental consent was not required due to exigent


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 10 of 17
       circumstances of the domestic violence investigation. Tr. p. 10. The trial court

       rejected Father’s argument. At the fact-finding hearing, Father objected to the

       admission of L.D.’s statements on hearsay grounds but did not raise his due

       process arguments. Tr. p. 48. In his brief, Father does not cite to pertinent

       authority or cogently argue that L.D.’s statements to the family case manager

       constitute inadmissible hearsay.


[23]   Father relies solely on Doe v. Heck, 327 F.3d 492 (7th Cir. 2003) and argues only

       that “[t]he statements relied upon by the court are a violation of Father’s Due

       Process Rights and may not be used as the basis for a CHINS finding.”

       Appellant’s Br. at 12. Heck involved the Bureau of Milwaukee Child Welfare’s

       investigation of corporal punishment against a third-grade student as a form of

       discipline at a private Christian school. During the investigation, a caseworker

       interviewed the child, who described the spankings and resulting injury and

       discussed possible injury to another student as a result of corporal punishment.


[24]   The caseworker decided to interview the second student, Doe, but did not

       notify Doe’s parents that the caseworker intended to interview him. The

       caseworker believed she had statutory authority to interview Doe at his school

       without a court order or the consent of his parents or the school. Id. at 502. The

       school challenged the caseworker’s authority to interview Doe without a court

       order. Local law enforcement agreed with the caseworker’s assertion that she

       had authority to interview Doe, and the school eventually allowed Doe to be

       interviewed.



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 11 of 17
[25]   Doe’s parents, individually and on behalf of Doe, filed a 42 U.S.C. § 1983

       action against the caseworkers for violating their Fourth Amendment rights,

       right to familial relations, and due process rights. The Seventh Circuit

       concluded that the plaintiffs adequately alleged claims for illegal search, illegal

       seizure, and violation of the right to familial relations. Therefore, the court

       considered whether those deprivations occurred without due process of law. Id.

       at 526. Referencing the court’s previous discussion concerning the caseworker’s

       failure to follow the Bureau’s policies for investigating claims of abuse, the

       court concluded that


               the plaintiffs have stated claims against the defendant for
               violating their right to procedural due process by: (1) failing to
               obtain a warrant or court order before searching Greendale’s
               premises and seizing John Doe Jr.; (2) interrogating John Jr.
               without first notifying his parents and obtaining their consent;
               and (3) investigating the plaintiff parents for child abuse and
               threatening to remove the Does’ children from their custody
               without definite and articulable evidence giving rise to a
               reasonable suspicion that the plaintiff parents had abused their
               children or that the children were in imminent danger of being
               abused.
Id. at 527.


[26]   Heck is legally, factually, and procedurally distinct from the circumstances in

       this case. Father does not support his citation to Heck with any reasoning as to

       why Heck supports his claim that his due process rights were violated when the

       trial court admitted L.D.’s statements into evidence. Because he failed to cite

       relevant authority and provide cogent reasoning to support any of his claims,

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 12 of 17
       we conclude that Father has waived his challenge to the admission of L.D.’s

       statements at the fact-finding hearing. See Ind. Appellate Rule 46(A)(8)(a).


                                               II. Findings of Fact

[27]   Father also contends that the following factual findings are not supported by the

       evidence: 1) that he and Mother have maintained a relationship since June

       2019; 2) that the family home is one of violence; and 3) that Father did not seek

       mental health treatment until four months after the CHINS proceedings

       commenced.


[28]   We agree that on the dates of the fact-finding hearing, Mother and Father were

       no longer involved in a romantic relationship. Mother moved out of the marital

       home at the beginning of June 2019, and Father filed for divorce in July 2019. It

       is possible that Mother and Father briefly reunited before Father filed for

       divorce, Tr. pp. 135–36, but there is nothing in the record to suggest that they

       maintained their relationship after the divorce petition was filed.


[29]   But there was clear and convincing evidence to support the trial court’s finding

       that the family home was a violent environment. Mother, L.D., and E.Z. all

       discussed domestic violence in the home with the family case managers. And

       Father admitted to the case manager that he held a knife to his neck while the

       children were present.


[30]   There was also clear and convincing evidence to support the trial court’s finding

       that Father did not seek mental health treatment for the first four months of

       these proceedings. DCS removed the children from Father’s home in May.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 13 of 17
       Father admitted to mental health issues when the CHINS investigation began.

       The fact-finding hearing commenced on August 8, 2019. Father testified at that

       hearing that he had not received treatment but had an appointment scheduled

       with a doctor. When the fact-finding hearing concluded on September 5, 2019,

       Father’s mother testified that Father had started treatment with a psychologist.

       Tr. pp. 134–35. This evidence supports the trial court’s finding that Father did

       not seek mental health treatment for the first four months of these proceedings.


                                            III. Sufficient Evidence

[31]   Finally, Father argues that there is “no evidence that the children are in danger,

       that their needs are unmet, or that the coercive intervention of the court is

       necessary to protect them.” Appellant’s Br. at 10. It is well-settled that


               [i]n all CHINS proceedings, the State must prove by a
               preponderance of the evidence that a child is a CHINS as defined
               by the juvenile code. When reviewing a CHINS adjudication, we
               do not reweigh evidence or judge witness credibility and will
               reverse a determination only if the decision was clearly
               erroneous. A decision is clearly erroneous if the record facts do
               not support the findings or if it applies the wrong legal standard
               to properly found facts.


       V.B. v. Ind. Dep’t of Child Servs., 124 N.E.3d 1201, 1208 (Ind. 2019) (citations

       and quotation marks omitted).


[32]   DCS alleged that the children were CHINS pursuant to Indiana Code section

       31-34-1-1, which provides that a child under the age of eighteen is a CHINS

       under the following circumstances:


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 14 of 17
               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[33]   “That final element guards against unwarranted State interference in family life,

       reserving that intrusion for families ‘where parents lack the ability to provide for

       their children,’ not merely where they ‘encounter difficulty in meeting a child’s

       needs.’” J.B. v. Ind. Dep’t of Child Servs., 2 N.E.3d 1283, 1287 (Ind. 2014)

       (quoting Lake Cty. Div. of Fam. & Child. Servs. v. Charlton, 631 N.E.2d 526, 528

       (Ind. Ct. App. 1994)). When considering this requirement, “courts should

       consider the family’s condition not just when the case was filed, but also when

       it is heard.” Gr. J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 580 (Ind. 2017)

       (quotations omitted). “Doing so avoids punishing parents for past mistakes

       when they have already corrected them.” Id. at 581.


[34]   One occurrence of domestic violence in a child’s presence is sufficient to

       support a CHINS determination. See In re D.P., 72 N.E.3d 976, 984 (Ind. Ct.

       App. 2017) (“[A] single incident of domestic violence in a child’s presence may

       support a CHINS finding, and it need not necessarily be repetitive.”). Mother

       described several incidents of domestic violence in the family home. Father has


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 15 of 17
       a prior substantiated DCS history for physical abuse against E.Z., which also

       resulted in a felony conviction. L.D. and E.Z. stated that Father hits Mother.

       L.D. did not feel safe at home because of domestic violence. Father admitted

       that he held a knife to his throat in the children’s presence and that he has

       mental health issues. The children are seriously endangered by the domestic

       violence in their home.


[35]   Father argues that the coercive intervention of the court is no longer necessary

       because he and Mother are getting divorced. However, Father needs to address

       his mental health issues, and he had just started treatment for those issues in the

       days before the September 5, 2019, fact-finding hearing. Father does not

       acknowledge his physical abuse of the children and the effect that domestic

       violence has had on the children. Father has not demonstrated that he is no

       longer a danger to the children.


[36]   Although there is some evidence supporting Father’s argument that the children

       are not in need of services, it is not our role to reweigh the evidence and the

       credibility of the witnesses. See In re K.D., 962 N.E.2d at 1253; see also Steele-Giri

       v. Steele, 51 N.E.3d 119, 124 (Ind. 2016) (explaining that appellate courts grant

       latitude and deference to trial courts in family law matters). Father has

       untreated mental health issues, has not addressed his substance abuse issues,

       and lacks understanding of the impact of domestic violence on his children. For

       all of these reasons, DCS proved by a preponderance of the evidence that the

       children are CHINS as defined in Indiana Code section 31-34-1-1.



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 16 of 17
                                                  Conclusion
[37]   Father has not established reversible error in the issues raised in this appeal.

       And DCS proved by a preponderance of the evidence that the children are

       CHINS. We therefore affirm the trial court’s order adjudicating L.D., E.Z., and

       C.Z. as CHINS.


[38]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-9 | June 22, 2020   Page 17 of 17